DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
(s) 1-3, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hofer et al. (US 4352008) in view of Huet (US 2578305).
Hofer discloses in reference to claim:

1.  A heater 1 comprising a ceramic heater element (2, 3, 4, 5 as a whole ) that comprises a ceramic substrate and at least two fins 6 for dissipating heat from the ceramic heater element, wherein the ceramic  substrate  extends along a plane (orthogonal to plane of view in Fig. 2) in one dimension and the at least two fins 6 extend away from the plane, and wherein each of the at least two fins is (indirectly thermally) connected to the ceramic substrate 4 via discrete connecting portions (welds) of the fin.  such that the fin is not connected to the ceramic substrate along an entire length of the fin


    PNG
    media_image1.png
    335
    1056
    media_image1.png
    Greyscale


 	When the length of the fins is interpreted as a dimension extending along the axis of the heating element (out of the page), Hofer does not explicitly disclose discrete connecting portions of the fin such that the fin is not (indirectly thermally) connected to the ceramic  substrate 4 along an entire length of the fin.  Hofer discloses welding the fins 6 to the plate 5 but does not disclose the method of welding.  
	


    PNG
    media_image2.png
    401
    502
    media_image2.png
    Greyscale

	It would have been obvious to one of skill in the art to modify the Hofer device to include the teaching of Huet to provide a non-continuous welded connection of the heat exchange fins to the central body 5 in order to improve heat exchange performance, whereby the fins would be (indirectly thermally) connected to the ceramic substrate 4.  
	

3.  The heater of claim 1, wherein the discrete connecting portions are each separated by a gap. See above figure gaps 15.
 

5.  The heater of claim 1, wherein the at least two fins are disposed on each side of the ceramic heater element. See figure above fins are on left and right side of the heater.
 
6.  The heater of claim 1, wherein the heater comprises a plurality of fins extending from both sides of the ceramic heater element. See figure above fins are on left and right side of the heater.
 
7.  The heater of claim 6, wherein the plurality of fins vary in height from a first edge to a second edge of the plurality of fins. 
    PNG
    media_image3.png
    334
    1168
    media_image3.png
    Greyscale

 

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hofer et al. (US 4352008) in view of Brown (US 2298250).
Hofer discloses in reference to claim:

1.  A heater 1 comprising a ceramic heater element (2, 3, 4, 5 as a whole ) that comprises a ceramic substrate and at least two fins 6 for dissipating heat from the ceramic heater element, wherein the ceramic  substrate  extends along a plane (orthogonal to plane of view in Fig. 2) in one dimension and the at least two fins 6 extend away from the plane, and wherein each of the at least two fins is (indirectly thermally) connected to the ceramic substrate 4 via discrete connecting portions (welds) of the fin.  such that the fin is not connected to the ceramic substrate along an entire length of the fin


    PNG
    media_image1.png
    335
    1056
    media_image1.png
    Greyscale


 	When the length of the fins is interpreted as a dimension extending along the axis of the heating element (out of the page), Hofer does not explicitly disclose discrete connecting portions of the fin such that the fin is not (indirectly thermally) connected to the ceramic  substrate 4 along an entire length of the fin.  Hofer discloses welding the fins 6 to the plate 5 but does not disclose the method of welding.  
	
	Brown discloses a heat exchanger having fins 111 discretely connected to a central body T similar to Hofer.  Brown teaches the fins 11 are welded to a central body having longitudinally spaced welds such that the fin is not connected to the central body along an entire length of the fin thereby creating a fin structure that can buckle and stretch in the areas between the welds when subjected to sudden heat shock.  Brown further discloses that the size of the gap between the welds can be modulated so as to maximize the available area for heat transfer while maintaining the benefits of the discrete welds. 

    PNG
    media_image4.png
    517
    916
    media_image4.png
    Greyscale

	It would have been obvious to one of skill in the art to modify the Hofer device to include the teaching of Brown to provide a non-continuous welded connection of the heat exchange fins to the central body in order to maintain good heat exchange performance while providing for a robust structure capable of withstanding thermal shock , whereby the fins would be (indirectly thermally) connected to the ceramic substrate 4.  
3.  The heater of claim 1, wherein the discrete connecting portions are each separated by a gap. See above figure for gaps.
 
4.  The heater of claim 3, wherein the fin has a thickness and the gap is between 0.8 and 1.2 times the fin thickness.


  
 
5.  The heater of claim 1, wherein the at least two fins are disposed on each side of the ceramic heater element. See figure above fins are on left and right side of the heater of Hofer.
 
6.  The heater of claim 1, wherein the heater comprises a plurality of fins extending from both sides of the ceramic heater element. See figure above fins are on left and right side of the heater of Hofer.
 
7.  The heater of claim 6, wherein the plurality of fins vary in height from a first edge to a second edge of the plurality of fins. 
    PNG
    media_image3.png
    334
    1168
    media_image3.png
    Greyscale

 
 Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-12 are allowed.


Response to Arguments
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive with respect to claims 1, 3-7 for the reasons delineated in the above action based on the new interpretation of the claim language and the Hofer reference.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOR S CAMPBELL/Primary Examiner, Art Unit 3761